DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-18, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-18, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly-introduced structural element “non-rotating installation portion” is new matter.  While Applicant correctly points out that the original disclosure recites “an installation position of the barrel lens 100,” such disclosure is merely a location and insufficient to support the newly-recited structure of a “non-rotating installation portion”.  Applicant’s attempt to remove the previously-recited structure of a tub and barrel lens (which are clearly supported in the specification and original claims) and broaden the structures with non-disclosed structural language “non-rotating installation portion” is new matter and requires correction.  Applicant should reinstate the originally claimed and disclosed structure of barrel lens and tub in the independent claim and avoid introducing new matter.
The “guide” recited in claim 1 is new matter. While the original disclosure recites a “guide portion 112” and “a body 110” of barrel lens 100, there is no disclosure of a “guide” as claimed.  The original disclosure as filed, including the claims, is wholly silent with respect to any structural configuration of “a guide”.  Clarification and correction is required.
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the removal of the recitation of a barrel lens and a tub and associated configuration with the drum, induction module and infrared sensor renders the claim indefinite because it is unclear how the elements are configured in the apparatus and how the infrared sensor is mounted in order to function as designed.  There does not appear to be any other disclosed structure for the above elements to be disposed at or in, and it is unclear how the above elements are configured within the apparatus.  Thus, the recitation of the barrel lens and tub with a configuration for mounting these elements appears to be a requisite element for the apparatus to function as designed, and the tub and associated relationship with the above elements should be recited in the claim.  How can the infrared sensor properly function without the requisite barrel lens connected to the infrared sensor and connection with the requisite tub?  How is the infrared sensor mounted (in terms of structure and structural configuration in the apparatus of claim 1) in order to function as designed?  Clarification and correction are required.
Further regarding claim 1, it is unclear what structure is being referred to by the claimed “guide”. While the original disclosure recites a “guide portion 112” and “a body 110” of barrel lens 100, there is no disclosure of a “guide” as claimed.  Is this a stand-alone element of the apparatus?  Or is this referring to guide portion 112 of body 110 of the barrel lens 100?  The scope of such recitation is unclear since it is unclear what structure is being claimed.  Applicant is strongly advised to avoid new matter and unclear language that may cause new matter and indefinite issues by particularly pointing out and distinctly claiming what they regard as their invention.  Clarification and correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711